          Case 1:21-cr-00126-BAH Document 20 Filed 04/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
                                             :       Case No. 21-CR-126 (BAH)
               v.                            :
                                             :
TROY FAULKNER,                               :
                                             :
                      Defendant.             :

                                     NOTICE OF FILING

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, respectfully gives notice that undersigned counsel for the government

has provided counsel for the defendant on April 13, 2021, a report outlining the cost of repair for

damages to a window and glass at the U.S. Capitol caused by the defendant on January 6, 2021, in

the above-mentioned case.

                                                     Respectfully submitted,

                                                     CHANNING D. PHILLIPS
                                                     ACTING UNITED STATES ATTORNEY
                                                     D.C. Bar No. 415793

                                             By:     /s/ Emory V. Cole____________
                                                     EMORY V. COLE
                                                     Assistant United States Attorney
                                                     PA. Bar Number 49136
                                                     555 Fourth Street, N.W.
                                                     Washington, D.C. 20530
                                                     (202) 252-7692
                                                     Emory.Cole@usdoj.gov




                                                 1
         Case 1:21-cr-00126-BAH Document 20 Filed 04/13/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       On April 13, 2021, a copy of the foregoing notice was served on defendant’s counsel

through the Court’s Electronic Filing System.



                                                    /s/ Emory V. Cole
                                                    Emory V. Cole
                                                    Assistant United States Attorney




                                                2
